DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see 7 and 8, filed 7/29/2021, with respect to the rejection(s) of claim(s) 1 and 11 under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hintz.
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa (JP 2009286635) {English machine translation is provided} {Embodiment 5, Fig. 14} in view of Hintz (US 2012/0068537).

Regarding claim 1, Yoshikawa teaches a hybrid energy storage system for an elevator car, (see Fig. 14) the system comprising: a converter (see converter 32, 33 and 33s,  Fig. 14) disposed on the elevator car (see elevator car 1, Fig. 14) and operably connected to receive power from 
a power source (see power from power supply transformer 31, para 0096, Fig. 14)  and provide at least 
a first DC voltage to a first DC bus (see electrical connection from DC/DC converter 33 to battery 34, Fig. 14) and 
a second DC voltage to a second DC bus (see electrical connection from DC/DC converter 33s to battery 34s, Fig. 14);
a first energy storage device operably connected to the converter and configured to receive the first DC voltage on the first DC bus from the converter (see battery 34 electrically connection to converter 33 to, Fig. 14);
a second energy storage device operably connected to the converter and configured to receive the second DC voltage on the second DC bus from the converter (see battery 34s electrically connection to DC/DC converter 33s, Fig. 14);
a first load of a plurality of loads operably connected to the first DC bus and the second DC bus (see one of car see car air conditioner 11, a lighting device 12, a car position indicator 13, and an electric guide device 14; para 0032; Fig. 14, the loads are operably connected to the first DC and second DC bus, electrical power is provided from each bus to the load via inverter 36) wherein power is provided from at least one of the first energy storage device and a second energy storage device to the first load under a first selected condition  (see para 0097, 0099; Fig. 15). 
	However, Yoshikawa does not disclose the first selected condition is based at least in part on a rate of current supplied to the first load.
	Yet, Hintz in the field energy management system teaches the first selected condition is based at least in part on a rate of current supplied to the first load (see 0138-0140).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoshikawa with the teachings of Hintz by having the first selected condition is based at least in part on a rate of current supplied to the first load in order to optimal rates of discharge, so that the required energy can be supplied to the load while limiting the damage to the secondary sources by preventing excessive discharge rate and amount. 
Regarding claim 2, Yoshikawa in view of Hintz disclose further including that power is supplied from the second energy storage device to the first load under second selected condition (see para  0100 and 0101).
Regarding claim 3, Yoshikawa in view of Hintz disclose wherein the second selected condition, is based at least in part on at least one of an elevator car operating characteristic, an elevator system operating characteristic, a rate of current supplied to the first load a state of charge of the first energy storage device, and a state of charge of the second energy storage device (para 0100 and 0101).
Regarding claim 6, Yoshikawa in view of Hintz disclose wherein the first selected condition, is further based at least in part on at least one of an elevator car operating characteristic, an elevator system operating characteristic, a rate of current supplied to the first load a state of charge of the first energy storage device, and a state of charge of the second energy storage device (see para 0099-0100; Fig. 14).
Regarding claim 11, Yoshikawa teaches a method of providing power to a plurality of loads (see car air conditioner 11, a lighting device 12, a car position indicator 13, and an electric guide device 14 Fig. 14)  for an elevator car  (see elevator car 1, Fig. 14) with a hybrid energy storage, the method comprising: 
operably connecting a converter (see converter 32, 33 and 33s,  Fig. 14) disposed on the elevator car (see elevator car 1, Fig. 14) to receive power from a power source (see power from power supply transformer 31, para 0096, Fig. 14)  and providing at least 
a first DC voltage to a first DC bus (see electrical connection from converter 33 to battery 34, Fig. 14) and 
a second DC voltage to a second DC bus (see electrical connection from  converter 33s to battery 34s, Fig. 14);
operably connecting a first energy storage device (see battery 34 electrically connection to DC/DC converter 33 to, Fig. 14)  to the converter (see converter 32, 33 and 33s,  Fig. 14) and receiving the first DC voltage on the first DC bus from the converter (see para 0033);
operably connecting a second energy storage device (see electrical connection from DC/DC converter 33s to battery 34s, Fig. 14) to the converter  see converter 32, 33 and 33s,  Fig. 14) and receiving the second DC voltage on the second DC bus from the converter (see para 0033 and 0095);
operably connecting a first load of the plurality of loads to the first DC bus and the second DC bus (see one of car air conditioner 11, a lighting device 12, a car position indicator 13, and an electric guide device 14 Fig. 14. the loads are operably connected to the first DC and second DC bus, electrical power is provided from each bus to the load via inverter 36); providing power from at least one of the first energy storage device and the second energy storage device to the first load under a first selected condition (one of car see car air conditioner 11, a lighting device 12, a car position indicator 13, and an electric guide device 14 Fig. 14 para 0032, 0097, 0099; Fig. 15) 
However, Yoshikawa does not disclose wherein the first selected condition is based at least in part on a rate of current supplied to the first load.
Yet, Hintz in the field energy management system teaches wherein the first selected condition is based at least in part on a rate of current supplied to the first load.
 (see 0138-0140).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoshikawa with the teachings of Hintz by having the first selected condition is based at least in part on a rate of current supplied to the first load in order to optimal rates of discharge, so that the required energy can be supplied to the load while limiting the damage to the secondary sources by preventing excessive discharge rate and amount.  
Regarding claim 12, Yoshikawa in view of Hintz disclose further including supplying power from the second energy storage device to the first load under second selected condition (see para  0100 and 0101).
Regarding claim 13, Yoshikawa in view of Hintz disclose wherein the second selected condition, is based at least in part on at least one of an elevator car operating characteristic, an elevator system operating characteristic, a rate of current supplied to the first load a state of charge of the first energy storage device, and a state of charge of the second energy storage device (see para 0100 and 0101).

Claims 4, 5 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa {Embodiment 5, Fig. 14}, Hintz in view of Yoshikawa in {Embodiment 4, Fig. 13}.
Regarding claim 4, Yoshikawa in view of Hintz disclose a second load of a plurality of loads operably connected to the first DC bus (see intercom 16, Fig. 14 para 0032)
Yoshikawa in view of Hintz do not disclose wherein power is provided from the first energy storage device to the second load under a third selected condition, read as a second condition based on its dependency of claim 1 since a second condition is not claimed in claim 1.
Yoshikawa in flow chart of Fig. 13 teaches wherein power is provided from the first energy  storage device (see electrical connection from DC/DC converter 33 to battery 34, Fig. 14) to the second load (see intercom 16 Fig. 14 para 0032 and 0093)  under a third selected condition (see emergency stop para 0094).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Yoshikawa in view of Hintz with the teachings of Yoshikawa in Fig. 13 in order to provide power to critical systems during an extreme or uncommon situation such as a natural disaster, fire or emergency stop to inform emergency personnel.   
Regarding claim 5, The combination teach wherein the third selected condition, is based at least in part on at least one of an elevator car operating characteristic, an elevator system operating characteristic, a rate of current supplied to the first load a state of charge of the first energy storage device, and a state of charge of the second energy storage device(see emergency stop para 0094).
Regarding claim 14, Yoshikawa in view of Hintz disclose a second load of a plurality of loads operably connected to the first DC bus (see intercom 16, Fig. 14 para 0032)
Yoshikawa in view of Hintz do not disclose wherein power is provided from the first energy storage device to the second load under a third selected condition, read as a second condition based on its dependency of claim 1 since a second condition is not claimed in claim 1.
Yoshikawa in flow chart of Fig. 13 teaches wherein power is provided from the first energy  storage device (see electrical connection from DC/DC converter 33 to battery 34, Fig. 14) to the second load (see intercom 16, Fig. 14 para 0032 and 0093)  under a third selected condition (see emergency stop para 0094).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Yoshikawa in view of Hintz with the teachings of Yoshikawa in Fig. 13 in order to provide power to critical systems during an extreme or uncommon situation such as a natural disaster, fire or emergency stop to inform emergency personnel.   
Regarding claim 15, The combination teaches wherein the third selected condition, is based at least in part on at least one of an elevator car operating characteristic, an elevator system operating characteristic, a rate of current supplied to the first load a state of charge of the first energy storage device, and a state of charge of a second energy storage device (see emergency stop para 0094).
Regarding claim 16, The combination teaches wherein the first selected condition, is based at least in part on at least one of an elevator car operating characteristic, an elevator system operating characteristic, a state of charge of the first energy storage device, and a state of charge of the second energy storage device(see emergency stop para 0094).
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa, Hintz in view of Veronesi et al (U.S. 2011/0139547)
Regarding claim 7, Yoshikawa in view of Hintz disclose the hybrid energy storage system of claim 1.
Yoshikawa in view of Hintz fail to teach wherein elevator system operating characteristic includes at least one of a dispatching requirement for the elevator car and a dispatching history for the elevator car.
Veronesi in the field of system for managing power in an elevator system teaches wherein elevator system operating characteristic includes at least one of a dispatching requirement for the elevator car and a dispatching history for the elevator car can be used to regulate a storage device (see para 0022-0025).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoshikawa in view of Hintz with the teachings of Veronesi by having  elevator car operating characteristic includes at least one of a dispatching requirement for the elevator system and a dispatching history for the elevator car in order to adjust operating parameters by dispatch (i.e. times at elevator stops position)  based on a  predicted usage pattern which may indicate negative demand that can improve power management, SOC requirements and to avoid overcharging a storage device. 
Regarding claim 17, The combination disclose the hybrid energy storage system of claim 11. 
Yoshikawa in view of Hintz fail to teach wherein elevator car operating characteristic includes at least one of a dispatching requirement for the elevator system and a dispatching history for the elevator car.
Veronesi in the field of system for managing power in an elevator system teaches wherein elevator car operating characteristic includes at least one of a dispatching requirement for the elevator system and a dispatching history for the elevator car can be used to regulate a storage device (see para 0022-0025).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoshikawa in view of Hintz with the teachings of Veronesi by having elevator system operating characteristic includes at least one of a dispatching requirement for the elevator car and a dispatching history for the elevator car in order to adjust operating parameters by dispatch (i.e. times at elevator stops position)  based on a  predicted usage pattern which may indicate negative demand that can improve power management, SOC requirements and to avoid overcharging a storage device. 
Claims 8, 9 and 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa in view of Hintz in view of Dhar (US 9,263,721).  
Regarding claims 8 and 9, Yoshikawa in view of Hintz disclose the hybrid energy storage system of claim 1 but fails to teach the disclosed subject matter of claims 8 and 9.
Dhar teaches a battery with improved form (see Table 1) with different types of batteries and its associated capacities.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use one of the shown batteries based on needs and that of the load.
Regarding claims 18 and 19, Yoshikawa in view of Hintz disclose the hybrid energy storage system of claim 11 but fails to teach the disclosed subject matter of claims 18 and 19.
Dhar teaches a battery with improved form (see Table 1) with different types of batteries and its associated capacities.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use one of the shown batteries based on needs and that of the load.

Claims 10 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa, Hintz in view of Kularatna et al. (US 2010/0156369) {Kularatna}.
Regarding claims 10, Yoshikawa in view of Hintz disclose wherein the second energy storage device is double layer capacitor sometimes referred to as an ultracapacitor or supercapacitor 
Yoshikawa fails to disclose that the second storage device is a super capacitor, the super capacitor exhibiting a capacitance of at least 0.5 Farads a capacitance  of at least 0.5 Farads.
Kularatna teaches a power supply in (see para 0011) wherein a capacitive element (supercapacitor) can be used as a power source with the claimed range to power loads.
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoshikawa with the teachings of Kularatna with a supercapacitor for its ability to charge and/or discharge faster when needed and also based on the power requirement of the load.
Regarding claim 20, Yoshikawa in view of Hintz disclose wherein the second energy storage device is double layer capacitor sometimes referred to as an ultracapacitor or supercapacitor 
Yoshikawa in view of Hintz do not to disclose that the second storage device is a super capacitor, the super capacitor exhibiting a capacitance of at least 0.5 Farads a capacitance  of at least 0.5 Farads.
Kularatna teaches a power supply in (see para 0011) wherein a capacitive element (supercapacitor) can be used as a power source with the claimed range to power loads.
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoshikawa in view of Hintz with the teachings of Kularatna with a supercapacitor for its ability to charge and/or discharge faster when needed and also based on the power requirement of the load.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114.  The Examiner can normally be reached on 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ELIM ORTIZ/Examiner, Art Unit 2836 
June 7, 2022